Name: Commission Regulation (EEC) No 1646/89 of 12 June 1989 amending Regulation (EEC) No 610/87 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community
 Type: Regulation
 Subject Matter: prices;  means of agricultural production
 Date Published: nan

 13 . 6 . 89No L 162/22 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1646/89 of 12 June 1989 amending Regulation (EEC) No 610/87 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Member State to amend the former national method for classifying adult bovine animals ; whereas this should accordingly be based on the same scale ; Having regard to the Treaty establishing the European Economic Community, Whereas under those circumstances Annexes I, II and III to Commission Regulation (EEC) No 610/77 (3), as last amended by Regulation (EEC) No 1547/88 (4), should be adopted ;Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Articles 12 (7) and 25 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Whereas the data available on the trend in cattle numbers indicate that the coefficients used in calculating the price of adult bovine animals on the representative Community markets should be adjusted ; HAS ADOPTED THIS REGULATION : Whereas, having regard to the trend in deliveries to certain markets in the Federal Republic of Germany, Ireland and the United Kingdom, the list of represen ­ tative markets should be amended ; Article 1 Whereas the development of the marketing system for beef and veal in the Netherlands has induced that Annex I to Regulation (EEC) No 610/77 is replaced by the Annex hereto. Article 2 In Annex II to Regulation (EEC) No 610/77 : 1 . Point C ( 1 ) is replaced by the following : 'C. FEDERAL REPUBLIC OF GERMANY 1 . Representative markets Markets Frankfurt am Main Freiburg im Breisgau Hamburg Munich Regensburg Augsburg Qualities All qualities All qualities All qualities All qualities All qualities Kassel All qualities excepting "Ochsen A" and "Ochsen B" All qualities excepting "Ochsen A" and "Ochsen B" All qualities excepting "Ochsen A" and "Ochsen B" All qualities excepting "Ochsen A" and "Ochsen B".' Nuremberg Stuttgart (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 61 , 4. 3 . 1989, p. 43 . 0 OJ No L 77, 25. 3 . (4) OJ No L 139, 4. 6. 1977, p. 1988, p. 1 . 22. 13 . 6 . 89 Official Journal of the European Communities No L 162/23 2. Point F ( 1 ) is hereby replaced by the following : 'F. IRELAND 1 . Representative markets Markets Qualities Bandon All qualities Kilkenny All qualities Maynooth All qualities Roscommon All qualities .' 3 . Point I (2) is replaced by the following : 'I. NETHERLANDS 2. Categories , qualities and coefficients Categories and qualities Live-weight conversion coefficients Weighting coefficients Stieren S 66 1 Stieren E 61 5 Stieren 1 57 18 Stieren 2 54 6 Stieren 3 50 2 vrouwelijk vee S 65 0 vrouwelijk vee E 60 1 vrouwelijk vee 1 53 9 vrouwelijk vee 2 49 46 vrouwelijk vee 3 45 9 vrouwelijk vee worst 45 3 .' 4. Point J ( 1 ) (a) is replaced by the following : 'J. UNITED KINGDOM 1 . Representative markets QualitiesMarkets (a) Great Britain Aberdeen Steers light, medium, heavy ; Heifers light, medium/heavy ; Cows I, II , HI Ashford Heifers light, medium/heavy Ayr Heifers medium/heavy ; Cows I, II , III Banbury Steers light, medium, heavy ; Heifers light, medium/heavy ; Cows I, II, III Boroughbridge Steers light, medium Bridgnorth Steers medium ; Heifers light, medium/heavy Bury St Edmunds Steers light, medium Carlisle Steers light, medium, heavy ; Heifers light, medium/heavy Chelmsford Cows I , II , III Darlington Heifers light, medium/heavy Driffield Steers light, medium Edinburgh Steers light, heavy ; Heifers light Exeter Steers medium, heavy ; Heifers light, medium/heavy Gainsborough : Steers light, medium ; Heifers light Gisburn Cows I, II , III Gloucester Steers light, medium, heavy ; Heifers light, medium/heavy Guildford Cows I, II , III No L 162/24 Official Journal of the European Communities 13 . 6 . 89 Haywards Heath Hull Kettering Kidderminster Lanark Launceston Llangefni (') Malton Maud Melton Mowbray Northampton Norwich Oswestry &gt; Perth Preston Rugby St Asaph Stirling Sturminster Newton Truro Tyneside Uttoxeter Welshpool Wetherby York Cows I, II , III Steers ' heavy Steers heavy ; Heifers medium/heavy Heifers light, medium/heavy Steers light, medium ; Heifers light Steers heavy ; Heifers medium/heavy Steers light, medium ; Heifers light, medium/heavy Steers light, medium, heavy ; Heifers light ; Cows I, II Steers medium Steers light, medium, heavy ; Heifers light, medium, heavy Steers light, medium, heavy ; Heifers light, medium/heavy Steers light, medium, heavy Steers light, medium ; Heifers light Steers medium, heavy Steers light, medium ; Heifers light ; Cows I, II , III Steers light, medium, heavy ; Heifers light, medium/heavy Steers light ; Heifers light ; Cows I, II , III Steers light ; Heifers light, medium/heavy ; Cows I, II Cows I, II, III Cows I, II, III Steers light, medium, heavy ; Heifers light, medium/heavy ; Cows I, II , III Cows I, II, III Steers light ; Heifers light, medium/heavy . Steers medium, heavy Steers light ; Heifers light (') Only from July to December. Article 3 Point C ( 1 ) of Annex III to Regulation (EEC) No 610/77 is replaced by the following 'C. FEDERAL REPUBLIC OF GERMANY 1 . Representative markets Markets qualities ¢ Frankfurt am Main All qualities Freiburg im Breisgau All qualities Hamburg Munich Regensburg Augsburg All qualities All qualities All qualities All qualities All qualities All qualities All qualities.' Kassel Nuremberg Stuttgart 13 . 6. 89 Official Journal of the European Communities No L 162/25 Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall first apply for the purposes of calculting the levies in force from 3 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission No L 162/26 Official Journal of the European Communities 13 . 6. 89 ANNEX 'ANNEX I Coefficient for calculating the price of adult bovine animals on the representative Community markets Germany 19,0 Belgium 3,9 Denmark 2,9 Spain 6,5 France 26,2 Greece 0,9 Ireland 7,3 Italy 11,5 Luxembourg 0,3 Netherlands 6,0 United Kingdom 15,5.'